Miller, J.,
dissents, and votes to reverse the order appealed from and to grant the motion, with the following memorandum: The law is clear that where, as here, a plaintiff moves to correct a mistake in his notice of claim, leave should be given, provided that the original error was not made in bad faith, and provided that the defendant is not prejudiced thereby (see, General Municipal Law § 50-e [6]). Here, there is no allegation *865of bad faith; and although the defendant claims that its investigative efforts were hampered, it does not appear that any investigation was ever attempted (see, Tucker v Long Is. R. R. Co., 128 AD2d 517). In any event, it is difficult to imagine how the defendant could be prejudiced by a three-day correction of the date of the accident, in view of the fact that the negligence claimed—water and debris in a stairwell— would presumably have been removed before the expiration of the statutory 90-day period within which the plaintiffs could properly file their notice of claim. In consequence, in my view, the court improvidently exercised its discretion in denying the plaintiffs’ motion.